AMENDED AND RESTATED

2002 SHARE INCENTIVE PLAN

OF

CAMDEN PROPERTY TRUST

1.      Purpose.

         The purpose of this Plan is to benefit the Company's shareholders by
encouraging high levels of performance by individuals who are key to the success
of the Company and to enable the Company to attract, motivate and retain
talented and experienced individuals essential to its continued success. This is
to be accomplished by providing such individuals an opportunity to obtain or
increase their proprietary interest in the Company's performance and by
providing such individuals with additional incentives to remain with the
Company.

2.      Definitions.

        The following terms, as used herein, shall have the meaning specified:

        (a)   "Additional Bonus Shares" shall have the meaning set forth in
Section 6(f)(2).

        (b)   "Affiliate" shall mean any corporation or other entity more than
50% of whose stock or other interests having general voting power is owned by
the Company or by another Affiliate of the Company.

        (c)   "Alternative Rights" shall have the meaning set forth in Section
6(a)(2).

        (d)   "Award" shall mean an award granted pursuant to Section 6.

        (e)   "Board" shall mean the Board of Trust Managers of the Company, as
it may be comprised from time to time.

        (f)   "Bonus Shares" shall have the meaning set forth in Section
6(f)(2).

        (g)   "Change in Control" shall means the occurrence of any of the
following:

      (1)    any "person" (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of Shares in the Company)
together with its "affiliates" and "associates" (as such terms are defined in
Rule 12b-2 of the Exchange Act) makes a tender or exchange offer for or is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), or has become the beneficial owner during the most recent twelve-month
period ending on the date of the most recent acquisition by such person,
directly or indirectly, of securities of the Company representing 40% or more of
the combined voting power of the Company's then outstanding securities; or

      (2)    during any period of two consecutive years (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board, and any new Trust Manager (other than a Trust
Manager designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (1), (3) or (4) of this
definition) whose election by the Board or nomination-for election by the
Company's shareholders was approved by a vote of at least two-thirds of the
Trust Managers then still in office who either were Trust Managers at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; or


      (3)    the shareholders of the Company approve a merger or consolidation
of the Company with any other company other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 80% of the combined voting power of the voting securities of
the Company (or such surviving entity) outstanding immediately after such merger
or consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no "person"
(as hereinabove defined) acquires more than 25% of the combined voting power of
the Company's then outstanding securities; or


      (4)    the shareholders of the Company adopt a plan of complete
liquidation of the Company or approve an agreement for the sale, exchange or
disposition by the Company of all or a significant portion of the Company's
assets. For purposes of this clause (4), the term "the sale, exchange or
disposition by the Company of all or a significant portion of the Company's
assets" shall mean a sale or other disposition transaction or series of related
transactions involving assets of the Company or any subsidiary of the Company
(including the stock of any subsidiary of the Company) in which the value of the
assets or stock being sold or otherwise disposed of (as measured by the purchase
price being paid therefore or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than 33?% of the aggregate market value of the outstanding
Shares (on a fully diluted basis) plus the aggregate market value of the
Company's other outstanding equity securities. The aggregate market value of the
Shares shall be determined by multiplying the number of Shares (on a fully
diluted basis) outstanding on the date of the execution and delivery of a
definitive agreement with respect to the transaction or series of related
transactions by the average closing price of the Shares for the ten trading days
immediately preceding such date. The aggregate market value of any other equity
securities of the Company shall be determined in a manner similar to that
prescribed in the immediately preceding sentence for determining the aggregate
market value of the Shares or by such other method as the Board shall determine
is appropriate.

              Notwithstanding the foregoing, (except as provided otherwise in an
Award) a Change in Control shall not be deemed to have occurred if, prior to the
time a Change in Control would otherwise be deemed to have occurred pursuant to
the above provisions, the Board determines otherwise.

        (h)   "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

        (i)   "Committee" shall mean a committee appointed pursuant to Section
3(a) or, if no such Committee is appointed, the Board.

        (j)   "Company" shall mean Camden Property Trust.

        (k)   "Conjunctive Rights" shall have the meaning set forth in Section
6(a)(2).

        (l)   "Deposit Shares" shall have the meaning set forth in Section
6(f)(2).

        (m)   "Director" shall mean any person who shall from time to time serve
as a member of the board of directors of any Affiliate.

        (n)   "Dividend Equivalent Right" shall mean an Award granted pursuant
to Section 6(e).

        (o)   "Effective Date" shall mean February 5, 2002.

        (p)   "Election Date" shall mean the date an Independent Trust Manager
is first elected to the Board.

        (q)   "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.

        (r)   "Fair Market Value" shall mean the closing price of the relevant
security as reported on the composite tape of New York Stock Exchange issues (or
such other reporting system as shall be selected by the Committee) on the
relevant date, or if no sale of the security is reported for such date, the next
following day for which there is a reported sale. The Committee shall determine
the Fair Market Value of any security that is not publicly traded, using such
criteria as it shall determine, in its sole discretion, to be appropriate for
such valuation.

        (s)   "Incentive Exchange Right" shall have the meaning set forth in
Section 6(f)(1).

        (t)   "Incentive Payment Shares" shall have the meaning set forth in
Section 6(f)(1).

        (u)   "Independent Trust Manager" shall mean any Trust Manager who is
(i) (A) a "non-employee director" within the meaning of Rule 16b3(b)(3)(i) of
the Exchange Act, and (B) an "outside director" within the meaning of Code
Section 162(m) and the regulations promulgated thereunder, and (ii) who is not
an employee of the Company or any Affiliate; provided, that a Trust Manager who
is (x) a Director or (y) a consultant, or both, but is not an employee, also may
be an Independent Trust Manager.

        (v)   "Insider" shall mean any person who is subject to Section 16.

        (w)   "ISO" shall mean an incentive stock option within the meaning of
Code Section 422.

        (x)   "Limited Rights" shall have the meaning set forth in Section 6(d).

        (y)   "Mature Shares" shall mean, with respect to an exercise date,
Shares held by a Participant for at least six months prior to such exercise
date.

        (z)   "NQO" shall mean a stock option that is not within the meaning of
Code Section 422.

        (aa)   "Option" shall mean any option granted pursuant to Sections
6(a)(1).

        (bb)   "Outstanding Shares" shall mean, with respect to any date, the
total of the number of Shares outstanding, plus (ii) the number of Shares
reserved for issuance upon conversion of securities convertible into or
exchangeable for Shares, plus (iii) the number of Shares, if any, held as
"treasury stock" by the Company, each as on such date.

        (cc)   "Participant" shall mean any person who has been granted an Award
pursuant to this Plan.

        (dd)   "Performance Share Award" shall have the meaning set forth in
Section 6(c).

        (ee)   "Performance Unit" shall have the meaning set forth in Section
6(c).

        (ff)   "Reload Option" shall have the meaning set forth in Section
6(a)(7).

        (gg)   "Restricted Shares" shall mean the Shares issued as a result of a
Restricted Share Award.

        (hh)   "Restricted Share Award" shall mean a grant of the right to
purchase Shares pursuant to Section 6(b). Such Shares, when and if issued, shall
be subject to such transfer restrictions and risk of forfeiture as the Committee
shall determine at the time the Award is granted, until such specific conditions
are met. Such conditions may be based on continuing employment or achievement of
pre-established performance objectives, or both.

        (ii)   "Rights" shall mean an Award granted pursuant to Section 6(a)(2).

        (jj)   "Section 16" shall mean Section 16 of the Exchange Act or any
successor regulation and the rules promulgated thereunder by the Securities and
Exchange Commission, as they may be amended from time to time.

        (kk)   "Shares" shall mean the common shares of beneficial interest of
the Company, par value $.01 per share.

        (ll)   "Spread" shall mean (i) with respect to Conjunctive Rights and
Alternative Rights, the excess of the Fair Market Value of one Share on the date
of exercise of such Rights over the purchase price per Share payable under the
related Option, and (ii) with respect to Rights not granted in connection with
an Option, the excess of the Fair Market Value of one Share on the date of
exercise of such Rights over the Fair Market Value of one Share on the date such
Rights were granted.

        (mm)   "Texas Act" shall mean the Texas Real Estate Investment Trust
Act, as amended from time to time.

        (nn)   "Trust Manager" shall mean any person who shall from time to time
be a member of the Board.

3.      Administration and Interpretation.

        (a)   Administration. This Plan shall be administered by a Committee,
which shall consist of two or more Independent Trust Managers. The Board may
from time to time remove and appoint members of the Committee in substitution
for, or in addition to, members previously appointed and may fill vacancies,
however caused, in the Committee. The Committee may prescribe, amend and rescind
rules and regulations for administration of this Plan and shall have full power
and authority to construe and interpret this Plan. A majority of the members of
the Committee shall constitute a quorum, and the act of a majority of the
members present at a meeting or the acts of a majority of the members evidenced
in writing shall be the acts of the Committee. The Committee may correct any
defect or any omission or reconcile any inconsistency in this Plan or in any
Award or grant made hereunder in the manner and to the extent it shall deem
desirable.

        The Committee shall have the full and exclusive right to grant all
Awards under this Plan, which may be Options, Rights, Limited Rights, Restricted
Share Awards, Dividend Equivalent Rights, Performance Units and Performance
Share Awards. In granting Awards, the Committee shall take into consideration
the contribution the individual has made or may make to the success of the
Company or its Affiliates and such other factors as the Committee shall
determine. The Committee shall periodically determine the Participants in this
Plan and the nature, amount, pricing, time and other terms of Awards to be made
to such individuals, subject to the other terms and provisions of this Plan. The
Committee shall also have the authority to consult with and receive
recommendations from officers and other individuals of the Company and its
Affiliates with regard to these matters. In no event shall any individual, his
or her legal representative, heirs, legatees, distributees or successors have
any right to participate in this Plan except to such extent, if any, as the
Committee shall determine.

        The Committee may from time to time in granting Awards under this Plan
prescribe such other terms and conditions concerning such Awards as it deems
appropriate, including, without limitation, the achievement of specific goals
established by the Committee, provided that such terms and conditions are not
more favorable to any individual than those expressly set forth in this Plan.

        The Committee may delegate to the officers of or individuals associated
with the Company the authority to execute and deliver such instruments and
documents, to do all such acts and things, and to take all such other steps
deemed necessary, advisable or convenient for the effective administration of
this Plan in accordance with its terms and purpose, except that the Committee
may not delegate any discretionary authority with respect to substantive
decisions or functions regarding this Plan or Awards hereunder as these relate
to Insiders, including but not limited to decisions regarding the timing,
eligibility, pricing, amount or other material term of such Awards.

        (b)   Interpretation. The Committee shall have the power to interpret
and administer this Plan. All questions of interpretation with respect to this
Plan, the number of Shares or other security granted hereunder, and the terms of
any Award shall be determined by the Committee and its determination shall be
final and conclusive upon all parties in interest. In the event of any conflict
between an Award and this Plan, the terms of this Plan shall govern. It is the
intent of the Company that this Plan and Awards hereunder satisfy and be
interpreted in a manner that, in the case of participants who are or may be
Insiders, satisfies the applicable requirements of Rule 16b-3 of the Exchange
Act, so that such persons will be entitled to the benefits of Rule 16b-3 or
other exemptive rules under Section 16 and will not be subjected to liability
thereunder. If any provision of this Plan or of any Award would otherwise
frustrate or conflict with the intent expressed in this Section 3(b), that
provision to the extent possible shall be interpreted and deemed amended so as
to avoid such conflict. To the extent of any remaining irreconcilable conflict
with such intent, the provision shall be deemed void as applicable to insiders.

        (c)   Limitation on Liability. Neither the Committee nor any member
thereof shall be liable for any act, omission, interpretation, construction or
determination made in connection with this Plan in good faith, and the members
of the Committee shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including counsel
fees) arising therefrom to the full extent permitted by law. The members of the
Committee shall be named as insureds under any directors and officers (or
similar) liability insurance coverage which the Company may have in effect from
time to time.

4.      Eligibility.

        The class of persons who are potential recipients of Awards granted
under this Plan consist of the (i) Independent Trust Managers, (ii) Directors,
(iii) key employees of the Company or any Affiliate and (iv) consultants to the
Company or any Affiliate, in each case (other than in the case of clause (i)),
as determined by the Committee from time to time. The Independent Trust
Managers, Directors, key employees and consultants to whom Awards are granted
under this Plan, and the number of Shares or other security subject to each such
Award, shall be determined by the Committee in its sole discretion, subject,
however, to the terms and conditions of this Plan. Persons to whom Awards may be
granted include key employees, consultants and Directors who are also Trust
Managers. No Award may be granted to an Independent Trust Manager other than in
accordance with Section 6(b)(5).

5.      Shares Subject to Grants Under this Plan.

        (a)   Limitation on Number of Shares. The Shares subject to grants of
Awards shall be authorized but unissued Shares, Shares purchased in the open
market or privately and such Shares, if any, held as "treasury stock" by the
Company. Subject to adjustment as hereinafter provided, the aggregate number of
Shares as which Awards may be granted under this Plan shall not exceed 10% of
the Outstanding Shares. Subject to adjustment as hereinafter provided, the
aggregate number of Shares as which Awards may be granted to a participant
during a calendar year under this Plan shall not exceed 1,000,000 Shares.

        (b)   Shares ceasing to be subject to an Award because of the exercise
of an Option or Right or the vesting of an Award shall no longer be subject to
any further grant under this Plan. However, if any outstanding Option or Right,
in whole or in part, expires or terminates unexercised or is canceled or if any
Award, in whole or in part, expires or is terminated or forfeited, for any
reason prior to February 5, 2012, the Shares allocable to the unexercised,
terminated, canceled or forfeited portion of such Award may again be made the
subject of grants under this Plan; provided, however, that, with respect to any
Option or Rights granted to any Participant who is a "covered person" as defined
in Code Section 162(m) and the regulations promulgated thereunder that is
canceled, the number of Shares subject to such Option and/or Rights shall
continue to count against the maximum number of Shares which may be the subject
of Options and for Rights granted to such Participant.

        For the purposes of computing the total number of Shares granted under
this Plan, the following rules shall apply to Awards payable in Shares or other
securities, where appropriate:


      (1)    except as provided in clause (5) below, each Option shall be deemed
to be the equivalent of the maximum number of Shares that may be issued upon
exercise of the particular Option;


      (2)    except as provided in clause (5) below, each other Share-based
Award payable in some other security shall be deemed to be equal to the number
of Shares to which it relates;


      (3)    except as provided in clause (5) below, where the number of Shares
available under the Award is variable on the date it is granted, the number of
Shares shall be deemed to be the maximum number of Shares that could be received
under that particular Award;


      (4)    where Alternative Rights are granted in connection with an Option,
only the number of Shares subject to the Option shall be counted, and any Shares
as to which such Option is canceled due to the exercise of such Alternative
Rights shall not again be available for further grants under this Plan; and


      (5)    each Share awarded or deemed to be awarded under the preceding
subsections shall be treated as Shares, even if the Award is for a security
other than Shares.

        (c)   Adjustments of Aggregate Number of Shares. The aggregate number of
Shares stated in Section 5(a) shall be subject to appropriate adjustment, from
time to time, in accordance with the provisions of Section 7 hereof.

6.      Awards.

        (a)   Options and Rights.

      (1)    Grants of Options. Options granted under this Plan may be either
ISOs or NQOs. At the time an Option is granted, the Committee may, in its
discretion, designate whether an Option shall be an ISO. No Option which is
intended to qualify as an ISO shall be granted under this Plan to any individual
who, at the time of such grant, is not an employee of the Company or an
Affiliate.


      Notwithstanding any other provision of this Plan to the contrary, to the
extent that the aggregate Fair Market Value (determined at the date an Option is
granted) of the Shares with respect to which an Option intended to be an ISO
(and any other ISO granted to the holder under this Plan or any other plans of
the Company or an Affiliate) first becomes exercisable during any calendar year
exceeds $100,000, the portion of such Option which would exceed the $100,000
limitation shall be treated as an NQO. Options with respect to which no
designation is made by the Committee shall be deemed to be ISOs to the extent
that the $100,000 limitation described in the preceding sentence is met. This
paragraph shall be applied by taking Options into account in the order in which
they are granted.


      No ISO shall be granted to any person who, at the time of the grant, owns
Shares possessing more than 10% of the total combined voting power of the
Company or any Affiliate, unless (i) on the date such ISO is granted, the Option
price is at least 110% of the Fair Market Value per Share subject to the ISO and
(ii) such ISO by its terms is not exercisable after the expiration of five years
from the date such ISO is granted.


      The purchase price per Share pursuant to the exercise of any Option shall
be fixed by the Committee at the time of grant; provided, however, that the
purchase price per Share (regardless of whether such Option is an ISO or an NQO)
shall not be less than the Fair Market Value of a Share on the date on which the
Option is granted. In addition, the Committee shall designate the number of
Shares, the terms and conditions (which may include, without limitation, the
achievement of specific goals), with respect to Options granted under this Plan.
Options may be granted by the Committee to any eligible person at any time and
from time to time.


      The form of Option shall be as determined from time to time by the
Committee. A certificate of Option signed by the Chairman of the Board or the
President or Vice President and attested by the Treasurer or an Assistant
Treasurer or Secretary or an Assistant Secretary of the Company shall be
delivered to each person to whom Options are granted.


      (2)    Grants of Rights. The Committee shall have the authority in its
discretion to grant to any eligible person Rights, which may be granted
separately or in connection with an Option (either at the time of grant or, with
respect to an NQO, at any time during the term of the Option). Rights granted in
connection with an Option shall be granted with respect to the same number of
Shares then covered by the Option and may be exercised, as determined by the
Committee in its discretion at the time of the grant of the Rights, either in
conjunction with, or as an alternative to, the exercise of the related Option;
provided, however, that Rights granted in connection with an ISO can only be
exercised as alternative to the exercise of the ISO.


      Rights granted in connection with an Option that entitle the holder
thereof to receive payment from the Company only if and to the extent that the
related Option is exercisable and is exercised are referred to herein as
"Conjunctive Rights." Upon any exercise of an Option in respect of which
Conjunctive Rights shall have been granted, the holder of the Conjunctive Rights
shall be entitled to receive payment of an amount equal to the product obtained
by multiplying (i) the Spread, or such percentage or portion of the Spread as
shall be determined by the Committee at the time of grant, by (ii) the number of
Shares in respect of which the related Option shall have then been so exercised.
Notwithstanding any provision of this Plan to the contrary, Conjunctive Rights
may not be granted in relationship to an ISO.

     Rights granted in connection with an Option that entitle the holder thereof
to receive payment from the Company only if, and to the extent that, the related
Option is exercisable, by surrendering the Option with respect to the number of
Shares as to which such Rights are then exercised are referred to herein as
"Alternative Rights." Notwithstanding the preceding sentence, any Alternative
Rights that relate to an ISO may be exercised only at such times that there is a
positive Spread. Upon any exercise of Alternative Rights, the holder thereof
shall be entitled to receive payment of an amount-equal to the-product obtained
by multiplying (i) the Spread, or such percentage or portion of the Spread as
shall be determined by the Committee at the time of grant, by (ii) the number of
Shares in respect of which the Alternative Rights shall have then been so
exercised.

     Rights granted without relationship to an Option shall be exercisable at
such rate as determined by the Committee. Such Rights shall entitle the holder,
upon the exercise thereof, to receive payment from the Company of an amount
equal to the product obtained by multiplying (i) the Spread, or such percentage
or portion of the Spread as shall be determined by the Committee at the time of
grant, by (ii) the number of Shares in respect of which the Rights shall have
then been so exercised.

     Notwithstanding anything contained herein, the Committee may, in its sole
discretion, limit the amount payable upon the exercise of Rights. Any such
limitation shall be determined as of the date of grant and noted on the
certificate evidencing the grant of the Rights.

     Payment of the amount determined hereunder upon the exercise of any Rights
shall be made solely in cash, or solely in Shares valued at their Fair Market
Value on the date of exercise of the Rights, or in a combination thereof, as the
holder may elect, provided that any election by the holder shall be subject to
approval by the Committee. No fractional Shares shall be issued by the Company,
and settlement therefor shall be made in cash.

     Notwithstanding any other provision of this Plan or of the Rights, for
purposes of determining the amount of the Spread in the case of a holder of
Rights who is an Insider, the Committee, in its sole discretion, may designate a
single Fair Market Value per Share with respect to all such holders who exercise
Rights during any single ten-day period; provided, however, that the Fair Market
Value per Share designated by the Committee during any such period shall in no
event be greater than the highest Fair Market Value per Share on any day during
such period or less than the lowest Fair Market Value per Share on any day
during such period.

     The form of Rights shall be as determined from time to time by the
Committee. A certificate of Rights signed by the Chairman of the Board or the
President or a Vice President and attested by the Treasurer or an Assistant
Treasurer, or Secretary or an Assistant Secretary, of the Company shall be
delivered to each person to whom Rights are granted.

     The Committee may fix such waiting periods, exercise dates or other
limitations as it shall deem appropriate with respect to Rights granted under
this Plan, including, without limitation, the achievement of specific goals;
provided, however, that each Right granted hereunder shall be exercisable only
upon consent of the Committee.


      (3)    Payment of Option Exercise Price. Upon exercise of an Option, the
full Option purchase price for the Shares with respect to which the Option is
being exercised shall be payable to the Company, (i) in cash or by a check
payable and acceptable to the Company or (ii) subject to the approval of the
Committee, by tendering to the Company Shares owned by the holder for at least
six months having an aggregate Fair Market Value per Share as of the date of
exercise and tender which is not greater than the full Option purchase price for
the Shares with respect to which the Option is being exercised and by paying the
remainder of the Option purchase price as provided in (i) above; however, the
Committee may, upon confirming that the holder owns the number of additional
Shares being tendered, authorize the issuance of a new certificate for the
number of Shares being acquired pursuant to the exercise of the Option less the
number of Shares being tendered upon the exercise and return to the holder (or
not require surrender of) the certificate for the Shares being tendered upon the
exercise. Notwithstanding the preceding, a holder may not use any Shares
acquired pursuant to an Award granted under this Plan (or any other plan
maintained by the Company or any Affiliate) unless the holder has beneficially
owned such Shares for at least six months. Payment instruments will be received
subject to collection. In addition to the foregoing methods of payment, the full
Option purchase price for Shares with respect to which the Option is being
exercised may be payable to the Company by such other methods as the Committee
may permit from time to time.


      (4)    Term. The term of each Option and Right shall be determined by the
Committee at the date of grant; provided, however, that each Option that is an
ISO shall, notwithstanding anything in this Plan to the contrary, expire not
more than ten years from the date the Option is granted (or five years from the
date of grant to the extent required under Section 6(a)(1)) or, if earlier, the
date specified in the certificate evidencing the grant of such Option. An Option
that is an NQO shall expire not more than ten years from the date the Option is
granted, or if earlier, the date specified in the certificate evidencing the
grant of such Option. A Right not granted in connection with an Option shall
expire not more than ten years from the date the Right is granted or, if
earlier, the date specified in the certificate evidencing the grant of the
Right.

      (5)    Termination of Employment or Relationship. In the event that a
Participant's employment or relationship with the Company and its Affiliates
shall terminate, for reasons other than (i) retirement pursuant to a retirement
plan or policy of the Company or one of its Affiliates ("retirement"), (ii)
permanent disability as determined by the Committee based on the opinion of a
physician selected or approved by the Committee ("permanent disability") or
(iii) death, the Participant's Options and Rights shall be exercisable by him or
her, subject to subsection (4) above, only within 90 business days after such
termination, but only to the extent the Option or Right was exercisable
immediately prior to such termination.

      If a Participant shall retire, become permanently disabled or die while
entitled to exercise an Option or Rights, the Participant or, if applicable, the
Participant's estate, personal representative or beneficiary, as the case may
be, shall have the right, subject to the provisions of subsection (4) above, to
exercise the Option or Rights at any time within one year from the date of the
Participant's retirement, permanent disability or death.

      Whether any termination is due to retirement or permanent disability, and
whether an authorized leave of absence on military or government service or for
other reasons shall constitute a termination for the purpose of this Plan, shall
be determined by the Committee.

      If the employment, consulting arrangement or service of any Participant
with the Company or an Affiliate shall be terminated because of the
Participant's violation of the duties of such employment, consulting arrangement
or service with the Company or an Affiliate as he or she may from time to time
have, the existence of which violation shall be determined by the Committee in
its sole discretion (which determination by the Committee shall be conclusive),
all unexercised Options and Rights of such Participant shall terminate
immediately upon such termination of such Participant's employment, consulting
arrangement or service with the Company and all Affiliates, and a Participant
whose employment, consulting arrangement or service with the Company and
Affiliates is so terminated, shall have no right after such termination to
exercise any unexercised Option or Rights he or she might have exercised prior
to termination of his or her employment, consulting arrangement or service with
the Company and Affiliates.


      (6)    Options Granted by Other Corporations. Options may be granted under
this Plan from time to time in substitution for stock options held by employees
and directors of corporations who become key employees or Trust Managers or
directors of the Company or of any Affiliate as a result of any "corporate
transaction" as defined in the Treasury Regulations promulgated under Code
Section 424.


      (7)    Reload Options. An Option may, in the discretion of the Committee,
include a reload option right which shall entitle the holder, upon (i) the
exercise of such original Option prior to the holder's termination of
employment, and (ii) payment of the appropriate exercise price in Mature Shares
(the "Reload Option") to purchase, at the Fair Market Value per Share on the
date of exercise of the original Option, the number of Shares equal to the
number of whole Shares delivered by the holder in the payment of the exercise
price of the original Option. The Reload Options shall be subject to the same
terms and conditions as the original Options, provided, however, that they shall
be fully-vested on the date of issuance. The exercise period for the Reload
Options shall be the same as was applicable under the surrendered Options.

      (8)    Issuance of Restricted Shares. Notwithstanding the preceding
subsections, upon exercise of an Option granted under the Plan, the Committee
may, in its sole discretion and without the requirement of consent from the
Participant, settle the Option by issuing Restricted Shares to the Participant.
The restricted period under such Restricted Shares shall be no greater than five
years.

        (b)   Restricted Share Awards.


      (1)    Awards of Restricted Shares. Restricted Share Awards may be awarded
by the Committee to any individual eligible to receive the same, at any time and
from time to time before February 5, 2012. In addition, and without limiting the
generality of the foregoing, the Committee shall grant to any individual who is
entitled to receive a bonus under the Company's cash bonus incentive plan, a
Restricted Share Award with respect to Shares having a Fair Market Value on the
date of the grant of such Restricted Share Award equal to a specified percentage
determined by the Committee of the amount of such individual's bonus, provided
that such individual has made an irrevocable election, at least six months prior
to the date of the grant of such Restricted Share Award, to receive such
Restricted Share Award in lieu of such bonus.


      (2)    Purchase Price under Restricted Share Awards. The purchase price of
Restricted Shares to be purchased pursuant to a Restricted Share Award shall be
fixed by the Committee at the time of the grant of the Restricted Share Award;
provided, however, that such purchase price shall not be less than the par value
per Share of the Shares subject to the Restricted Share Award. The Committee
shall specify, within its discretion, the time and manner in which payment of
such purchase price shall be paid.


      (3)    Description of Restricted Shares. All Restricted Shares purchased
by an eligible person shall be subject to the following conditions:


       (i)    Restricted Shares shall be subject to such restrictions, terms and
conditions as the Committee may establish, which may include, without
limitation, "lapse" and "non-lapse" restrictions (as such terms are defined in
regulations promulgated under Code Section 83) and the achievement of specific
goals;


       (ii)   the Restricted Shares may not be sold, exchanged, pledged,
transferred, assigned or otherwise encumbered or disposed of until the terms and
conditions set by the Committee at the time of the grant of the Restricted Share
Award have been satisfied;


       (iii)  each certificate representing Restricted Shares issued pursuant to
this Plan shall bear a legend making appropriate reference to the following:

"the Shares represented by this certificate have been issued pursuant to the
terms of the 2002 Share Incentive Plan of Camden Property Trust and may not be
sold, pledged, transferred, assigned or otherwise encumbered in any manner
except as is set forth in the terms of such award dated "

; and


       (iv)   except as set forth in Sections 6(a)(8) and 8, no Restricted
Shares granted pursuant to this Plan shall be subject to vesting requirements
over a period of less than three years.


      If a certificate representing Restricted Shares is issued to an individual
(whether or not escrowed as provided below), the individual shall be the record
owner of such Shares and shall have all the rights of a shareholder with respect
to such Shares (unless the Restricted Share Award specifically provides
otherwise), including the right to vote and the right to receive dividends or
other dividends made or paid with respect to such Shares.


      In order to enforce the restrictions, terms and conditions that may be
applicable to a Participant's Restricted Shares, the Committee may require the
Participant, upon the receipt of a certificate or certificates representing such
Shares, or at any time thereafter, to deposit such certificate or certificates,
together with stock powers and other instruments of transfer, appropriately
endorsed in blank, with the Company or an escrow agent designated by the Company
under an escrow agreement, which may be a part of a Restricted Share Award, in
such form as shall be determined by the Committee.


      After the satisfaction of the terms and conditions set by the Committee
with respect to Restricted Shares issued to an individual, and provided the
Restricted Shares are not subject to a non-lapse restriction, a new certificate,
without the legend set forth above, for the number of Shares that are no longer
subject to such restrictions, terms and conditions shall be delivered to the
individual. If such terms and conditions are satisfied as to a portion, but
fewer than all, of such Shares, the remaining Shares issued with respect to such
Award shall either be reacquired by the Company or, if appropriate under the
terms of the award applicable to such Shares, shall continue to be subject to
the restrictions, terms and conditions set by the Committee at the time of
Award.


      (4)    Termination of Employment or Relationship. If the employment or
relationship with the Company and its Affiliates of a holder of a Restricted
Share Award is terminated for any reason before satisfaction of the terms and
conditions for the vesting (within the meaning of Code Section 83) of all Shares
subject to the Restricted Share Award, the number of Restricted Shares not
theretofore vested shall be reacquired by the Company and forfeited, and the
purchase price paid for such forfeited Shares by the holder shall be returned to
the holder. If Restricted Shares issued shall be reacquired by the Company and
forfeited as provided above, the individual, or in the event of his or her
death, his or her personal representative, shall forthwith deliver to the
Secretary of the Company the certificates representing such Shares, accompanied
by such instrument of transfer, if any, as may reasonably be required by the
Company.

      (5)    Restricted Share Awards to Independent Trust Managers. Each
Independent Trust Manager shall be granted a Restricted Share Award of 2,000
Restricted Shares on or her Election Date and a Restricted Share Award of 2,000
Restricted Shares on May 1 of each succeeding year that the individual remains
an Independent Trust Manager. To the extent the Board shall appoint a "Managing
Independent Trust Manager," such person shall additionally be granted on the
date of appointment and on May 1 of the succeeding year a Restricted Share Award
of 2,000 Restricted Shares. In addition, on each May 1 of each succeeding year
that the individual remains Managing Independent Trust Manager, the Managing
Independent Trust Manager will receive a Restricted Share Award of 1,000
Restricted Shares. The Restricted Shares granted under this Section 6(b)(5)
shall vest at the rate of 20% May 1 of each of the five years succeeding the
date of grant. Notwithstanding the preceding sentences, all or any part of any
Restricted Shares granted pursuant to this Section 6(b)(5) shall immediately
vest (but in no event during the six-month period commencing on the date of
grant) in the event of the holder's retirement from the Company and all
Affiliates on or after his or her 65th birthday, the holder's permanent
disability (within the meaning of Code Section 22(e)(3)), or the holder's death.
All or any part of any Restricted Shares granted pursuant to this Section
6(b)(5) also shall vest (but in no event during the six-month period commencing
on the date of grant) upon the occurrence of a Change in Control while the
holder is serving as a Trust Manager. Any Restricted Shares granted pursuant to
this Section 6(b)(5), to the extent unvested, shall terminate immediately upon
the holder's ceasing to serve as a Trust Manager (for any reason other than
retirement, permanent disability or death as described above).

     No grants of Restricted Shares or any other grants under this Plan may be
made to an Independent Trust Manager except in accordance with this Section
6(b)(5). Notwithstanding any other provision of this Plan to the contrary, the
provisions of this Section 6(b)(5) shall not be amended more than once every six
months, other than to comport with changes in the Code, the Employee Retirement
Income Security Act of 1974, as amended, or the rules or regulations promulgated
thereunder.

        (c)   Performance Units and Performance Share Awards.


      (1)    Awards. Awards may be granted in the form of performance units
("Performance Units") or performance share awards ("Performance Share Awards").
Performance Units are units valued by reference to designated criteria
established by the Committee, other than Shares. Performance Share Awards are
Shares expressed in terms of, or valued by reference to, a Share. Awards of
Performance Units and Performance Share Awards shall refer to a commitment by
the Company to make a distribution to the Participant or to his or her
beneficiary depending on (i) the attainment of the performance objectives and
other conditions established by the Committee and (ii) the base value of the
Performance Unit or Performance Share Award, respectively, as established by the
Committee.


      (2)    Settlement. Settlement of Performance Units and Performance Share
Awards may, in the sole discretion of the Committee, be in cash, in Shares (held
for at least six months), or a combination thereof. The Committee may designate
a method of converting Performance Units into Shares, including but not limited
to a method based on the Fair Market Value over a series of consecutive trading
days. Prior to the settlement of any Performance Unit or Performance Share Award
in Shares, the recipient of such Award shall pay to the Company an amount of
cash equal to, at a minimum, the par value per Share multiplied by the number of
Shares to be issued.


      (3)    No Rights as a Shareholder. Participants shall not be entitled to
exercise any voting rights or to receive any interest or dividends with respect
to Performance Units or Performance Share Awards.

        (d)   Limited Rights. The Committee shall have the power to grant
limited rights ("Limited Rights"), which shall be a part of an Award. Limited
Rights shall provide for the automatic cash payment to the holder of the Award
equal to the Spread (or other determination of the value of the Award as fixed
by the Committee) upon the occurrence of a Change in Control on the dated fixed
by the Committee at the time of the grant of such Limited Right. Limited Rights
may provide that Committee approval is not required for the exercise of such
Limited Right.

        (e)   Dividends and Dividend Equivalents. An Award (including without
limitation an Option Award) may provide the Participant with the right to
receive dividend payments or dividend equivalent payments with respect to Shares
subject to the Award (both before and after the Shares subject to the Award are
earned, vested or acquired), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Shares
as determined by the Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in Shares, may be subject to
such conditions, restrictions and contingencies as the Committee shall
establish.

        (f)   Incentive Exchange Rights.


      (1)    Cashless Exercise Right. Automatically upon vesting of 20,000 or
more Options, the Participant holding such vested Options shall have the right
(the "Incentive Exchange Right") to exercise (at any time during the time period
the Options are exercisable) some or all of his or her vested Options by paying
the exercise price with Mature Shares. Upon the exercise of Options through an
Incentive Exchange Right, the Participant shall (i) be deemed to have exchanged
the Mature Shares for replacement Shares from the Company (without the
requirement of tendering the Mature Shares to the Company), and (ii) receive a
number of additional Shares from the Company equal to the total number of Shares
covered by the Options minus the number of Mature Shares used to pay the
exercise price for the Options (the "Incentive Payment Shares"). Notwithstanding
the preceding clause (i), the Company may direct that the Participant transfer
his or her Mature Shares to the Company and issue replacement Shares for the
Mature Shares. Upon request, the Participant shall provide to the Company proof
that he or she holds title to the Mature Shares.


      (2)    Grant of Restricted Shares. Upon the exercise of an Incentive
Exchange Right, the Participant shall be eligible to receive a grant of
Restricted Shares by depositing 25% of the Incentive Payment Shares (the
"Deposit Shares") with the Company. Upon receipt of the Deposit Shares, the
Company shall grant to the Participant a number of Restricted Shares in an
amount equal to 32.5% of the Incentive Payment Shares, 19.25% of which shall be
designated as "Bonus Shares," and 80.75% of which shall be designated as
"Additional Bonus Shares." The restrictions on the Bonus Shares shall lapse as
follows:


Years of Service
Year One
Year Two
Year Three Restriction Percentage
10%
10%
80%



      The Deposit Shares shall be held by the Company until the restrictions
applicable to the Bonus Shares have lapsed in full; provided, however, that the
Participant may elect at any time (upon delivery of written notice to the
Company) to withdraw the Deposit Shares from the custody of the Company. If the
Participant elects to withdraw the Deposit Shares prior to the date that the
restrictions applicable to some or all of the Bonus Shares have lapsed, the
portion of the Bonus Shares which continue to be subject to the restrictions
shall be forfeited to the Company. The restrictions on the Additional Bonus
Shares shall lapse as follows:


Years of Service
Year One
Year Two
Year Three
Year Four
Year Five Restriction Percentage
10%
10%
10%
10%
60%



      If the Participant terminates employment with the Company (or an
Affiliate) prior to the completion of the foregoing restriction periods, the
Company shall, as soon as administratively feasible, issue to such Participant
the Deposit Shares and such Participant shall forfeit the portion of the Bonus
Shares and Additional Bonus Shares which are subject to the restrictions at that
time. Bonus Shares, Additional Bonus Shares and any Deposit Shares held by the
Company for the Participant shall have the same rights with respect to voting
and dividends as Restricted Shares awarded under this Plan.



      (3)    Reload Grant. Upon exercise of the Incentive Exchange Right, the
number of Options as to which such the right was exercised shall be "reloaded"
and reissued to the Participant who exercised the Incentive Exchange Right, such
Options to represent the right to purchase a number of Shares equal to the
number of Options exercised less the number of Incentive Payment Shares. Upon
being reloaded, each Reload Option shall again represent the right to purchase a
Share at an exercise price equal to the Fair Market Value of the Share on the
date of the notice of exercise of the Incentive Exchange Right. The reloaded
Options shall be fully-vested on the date of issuance and the exercise period
shall be the same as was applicable under the surrendered Options.

      (4)    Limitations. Notwithstanding anything herein to the contrary, the
following limitations shall apply to grants under this Section 6(f):


       (i)    the maximum Fair Market Value of the Restricted Shares that may be
granted by the Company under this Section 6(f) in any calendar year is
$1,000,000 per person;


       (ii)   the maximum number of Restricted Shares that any officer, Trust
Manager or holder of more than 5% of the Outstanding Shares may receive under
this Section 6(f) is limited to an amount equal to 1% of the Outstanding Shares;
and


       (iii)  the maximum number of Restricted Shares that may be issued under
this Section 6(f) is limited to an amount equal to 5% of the Outstanding Shares.


      If a Participant gives notice of his or her intention to exercise his or
her Incentive Exchange Right and the Company has already paid its maximum amount
of Incentive Payments under clauses (ii) or (iii) above, the election under this
Section 6(f) shall be automatically revoked.

        (g)   Consideration for Awards. Subject to the requirements of the Texas
Act, the Company shall obtain such consideration for the grant of an Award under
this Section 6 as the Committee in its discretion may determine.

7.      Adjustment Provisions.

        If, prior to the complete exercise of any Option, or prior to the
expiration or lapse of all of the restrictions and conditions imposed pursuant
to a Restricted Share Award, there shall be declared and paid a dividend upon
the Shares or if the Shares shall be split up, converted, exchanged,
reclassified or in any way substituted for, then (i) in the case of an Option,
the Option, to the extent that it has not been exercised, shall entitle the
holder thereof upon the future exercise of the Option to such number and kind of
securities or cash or other property subject to the terms of the Option to which
he or she would have been entitled had he or she actually owned the Shares
subject to the unexercised portion of the Option at the time of the occurrence
of such dividend, split-up, conversion, exchange, reclassification or
substitution, and the aggregate purchase price upon the future exercise of the
Option shall be the same as if the originally optioned Shares were being
purchased thereunder; and (ii) in the case of Restricted Shares issued pursuant
to a Restricted Share Award, the holder of such Award shall receive, subject to
the same restrictions and other conditions of such Award as determined pursuant
to the provisions of Section 6(b), the same securities or other property as are
received by the holders of Shares pursuant to such dividend, split-up,
conversion, exchange, reclassification or substitution. Any fractional Shares or
securities payable upon the exercise of the Option as a result of such
adjustment shall be payable in cash based upon the Fair Market Value of such
Shares or securities at the time of such exercise. If any such event should
occur, the number of Shares with respect to which Awards remain to be issued, or
with respect to which Awards may be reissued, shall be adjusted in a similar
manner.

        In addition to the adjustments provided for in the preceding paragraph,
upon the occurrence of any of the events referred to in said paragraph prior to
the complete exercise of any Rights or Limited Rights, or prior to the complete
expiration of the vesting period with respect to Performance Units or a
Performance Share Award, the Committee, in its sole discretion, shall determine
the amount of cash and/or number of Shares or other property to which the holder
of the Rights shall be entitled upon their exercise, or to which the holder of
the Performance Units or Performance Share Award shall be entitled upon the
expiration of the vesting period, so that there shall be no increase or dilution
in the cash and/or value of the Shares or other property to which the holder of
Rights or of Performance Units or a Performance Share Award shall be entitled by
reason of such events.

        Notwithstanding any other provision of this Plan, in the event of a
recapitalization, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
outstanding Shares, the Committee may make such equitable adjustments to the
number of Shares and the class of shares available hereunder or to any
outstanding Awards as it shall deem appropriate to prevent dilution or
enlargement of rights.

8.      Acceleration.

        Notwithstanding any other provision of this Plan to the contrary, all or
any part of any remaining unexercised Options and Rights granted to any person
may be exercised in the following circumstances (but in no event during the six
month period commencing on the date granted) and all or any part of any other
Award not theretofore vested shall vest: (i) with respect to Options or Rights
only, immediately upon (but prior to the expiration of the term of the Option or
Rights) retirement, (ii) subject to the provisions of Section 6, upon the
permanent disability or death of the holder, (iii) upon the occurrence of such
special circumstance or event as in the opinion of the Committee merits special
consideration or (iv) upon a Change in Control, in which case the date on which
such immediate exercisability and accelerated vesting shall occur shall be the
date of the occurrence of the Change in Control.

9.      Participant's Agreement.

        If, at the time of the exercise of any Option or Right or the granting
or vesting of an Award, in the opinion of counsel for the Company, it is
necessary or desirable, in order to comply with any then applicable laws or
regulations relating to the sale of securities, that the individual exercising
the Option or Right or receiving the Award shall agree to hold any Shares issued
to the individual for investment and without any present intention to resell or
distribute the same and that the individual will dispose of such Shares only in
compliance with such laws and regulations, the individual will, upon the request
of the Company, execute and deliver to the Company a further agreement to such
effect.

10.     Withholding Taxes.

        No Award may be exercised and no distribution of Shares or cash pursuant
to an Award may be made under this Plan until appropriate arrangements have been
made by the holder with the Company for the payment of any amounts that the
Company may be required to withhold with respect thereto, which arrangements may
include the tender of previously owned Shares or the withholding of Shares
issuable pursuant to such Award.

11.     Termination of Authority to Make Grant.

        No Awards will be granted pursuant to this Plan after February 5, 2012.

12.     Amendment and Termination.

        The Board may from time to time and at any time alter, amend, suspend,
discontinue or terminate this Plan or, with the consent of an affected holder,
any outstanding Awards hereunder, provided, however, that no such action of the
Board may, without the approval of the shareholders of the Company, alter the
provisions of this Plan or outstanding Awards so as to (i) increase the maximum
number of Shares which may be subject to Awards under this Plan (except as
provided in Section 5(b)); or (ii) change the class of persons eligible to
receive Awards; or (iii) amend this Plan in any manner that would require
shareholder approval under Rule 16b-3 of the Exchange Act or under Code Section
162(m); or (iv) reduce the purchase price on an outstanding Option.

13.     Preemption by Applicable Laws and Regulations.

        Notwithstanding anything in this Plan to the contrary, if, at any time
specified herein for the making of any determination or payment, or the issuance
or other distribution of Shares, any law, regulation or requirement of any
governmental authority having jurisdiction in the premises shall require either
the Company or the Participant (or the Participant's beneficiary), as the case
may be, to take any action in connection with any such determination, payment,
issuance or distribution, the issuance or distribution of such Shares or the
making of such determination or payment, as the case may be, shall be deferred
until such action shall have been taken.

14.     Miscellaneous.

        (a)   No Employment Contract. Nothing contained in this Plan shall be
construed as conferring upon any Participant the right to continue in the
employ, or as a Trust Manager or Director of or consultant to, of the Company or
any Affiliate.

        (b)   Employment or Service with Affiliates. Employment by, or service
for, the Company for the purpose of this Plan shall be deemed to include
employment by, or service for, any Affiliate.

        (c)   No Rights as a Shareholder. A Participant shall have no rights as
a shareholder with respect to Shares covered by the Participant's Award until
the date of the issuance of such Shares to the Participant pursuant thereto. No
adjustment will be made for dividends or other distributions or rights for which
the record date is prior to the date of such issuance.

        (d)   Nonassignability.


      (1)    General. Neither a Participant nor a Participant's estate, personal
representative or beneficiary shall have the power or right to sell, exchange,
pledge, transfer, assign or otherwise encumber or dispose of such Participant's
estate's, personal representative's or beneficiary's interest arising under this
Plan nor shall such interest be subject to seizure for the payment of a
Participant's or beneficiary's debts, judgments, alimony, or separate
maintenance or be transferable by operation of the law in the event of a
Participant's, estate's, personal representative's or beneficiary's bankruptcy
or insolvency and to the extent any such interest arising under this Plan is
awarded to a spouse pursuant to any divorce proceeding, such interest shall be
deemed to be terminated and forfeited, notwithstanding any vesting provisions or
other terms herein or in such Award.


      (2)    Transfers to Family Trusts. Notwithstanding the preceding or any
other limitation on the transferability of Awards, the Committee may (in its
sole discretion) permit a Participant to transfer an Award, or cause the Company
to grant an Award that otherwise would be granted to a Participant, to a trust
established for the benefit of one or more of the children, grandchildren or
spouse of the Participant or pursuant to a qualified domestic relations order.
Any Participant desiring to make a transfer pursuant to this subsection shall
make application therefore in such manner and time specified by the Committee
and shall comply with such other requirements as the Committee may require to
assure compliance with all applicable securities laws. The Committee shall not
give permission for such an issuance or transfer if it would give rise to
short-swing liability under Section 16(b) or if it may not be made in compliance
with all applicable federal, state and foreign securities laws. The granting of
permission for such an issuance or transfer shall not obligate the Company to
register the Shares to be issued under an Award under federal or state
securities laws.

        (e)   Application of Funds. The proceeds received by the Company from
the sale of Shares pursuant to this Plan will be used for its general business
purposes.

        (f)   Governing Law; Construction. All rights and obligations under this
Plan shall be governed by, and this Plan shall be construed in accordance with,
the laws of the State of Texas, without regard to the principles of conflicts of
laws. Titles and headings to Sections herein are for purposes of reference only,
and shall in no way limit, define or otherwise affect the meaning or
interpretation of any provisions of this Plan.